Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 1 of 20 - Page ID#: 5




                           COMMONWEALTH OF KENTUCKY
                               44TH JUDICIAL CIRCUIT
                                BELL CIRCUIT COURJj "'::) c:::..__-
                            CIVILACTIONNO. 18-CI-    G1     v

CHARLIE L. GREGORY                                                    PLAINTIFF,


v.                                     COMPLAINT


EDWIN D. JOHNSON
Serve via: Kentucky Secretary of State
         Edwin D. Johnson
         1133 Ada Ave. Apt. A
         Columbus, Georgia 31906

and

DAIMLER TRUST
Serve via: Certified Mail
        Daimler Trust
         c/o C.T. Corporation System, registered agent
         306 W. Main Street
         Suite 512
         Frankfort, Kentucky 40601

and

U.S. XPRESS LEASING, INC.
Serve via: Kentucky Secretary of State
        U.S. XPRESS LEASING, INC.
         Attn: Lisa Pate
          4080 Jenkins Road
          Chattanooga, Tennessee 37421-1174

and

U.S. XPRESS ENTERPRISES, INC.
Serve via: Kentucky Secretary of State
        U.S. XPRESS ENTERPRISES, INC.
        Attn: Lisa Pate
          4080 Jenkins Road
          Chattanooga, Tennessee 37421-1174



                                               1
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 2 of 20 - Page ID#: 6




and

U.S. XPRESS, INC.
Serve via: Certified Mail
         US Xpress Inc.
         c/o Corporation Service Company, registered agent
         421 W. Main Street,
         Frankfort, Kentucky 40601

and

DOLLAR GENERAL CORPORATION
Serve via: Certified Mail
        Dollar General Corporation
         c/o Corporation Service Company, registered agent
         421 W. Main Street,
         Frankfort, Kentucky 40601

and

DOLLAR GENERAL PARTNERS                                                       DEFENDANTS.
Serve via: Certified Mail
        Dollar General Partners
        Attn: DG Strategic VI, LLC, Partner
         c/o Corporation Service Company, registered agent
         421 West Main Street
         Frankfort, Kentucky 40601

                                            ******
        Comes the Plaintiff, Charlie L. Gregory, by counsel, and for his cause of action herein,

states as follows:

        1. The Plaintiff is a resident of the Commonwealth of Kentucky.

        2. The Defendant, Edwin D. Johnson is, on information and belief, a non-resident of the
                                                                                             I
                                                                                             I
Commonwealth of Kentucky, who may be served with summons via the Commonwealth of
                                                                                             '

Kentucky Secretary of State as his Statutory Agent for service of process pursuant to KRS 454.21 0,

at his last known address, being:




                                                 2
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 3 of 20 - Page ID#: 7




              Edwin D. Johnson
              1133 Ada Ave., Apt A,
              Columbus, Georgia 31906


       3. The Defendant, Daimler Trust (hereinafter "Daimler"), is, on information and belief, a

foreign business trust, organized and existing under the laws of Delaware, authorized to do

business in the Commonwealth of Kentucky, and whose registered agent for process in this

Commonwealth is:

              Daimler Trust
              c/o C T Corporation System
              306 W. Main Street
              Suite 512
              Frankfort, Kentucky 40601


       4. The Defendant, U.S. Xpress Leasing, Inc. is, on information and belief, a foreign
                                                                                              I
corporation, organized and existing under the laws of Tennessee, not authorized to do businJss in

the Commonwealth of Kentucky, and who may be served with Summons via the KenLcky

Secretary of State as its Statutory Agent for service of process in this Commonwealth pursuLt to

KRS 454.210, directed to the Defendant's registered address in Tennessee:

               U.S. Xpress Leasing, Inc.
               Attn: Lisa Pate
               4080 Jenkins Road
               Chattanooga, Tennessee 37421-1174


       5. The Defendant, U.S. Xpress Enterprises, Inc. is, on information and belief, a foreign

corporation, organized and existing under the laws ofNevada, not authorized to do business in the

Commonwealth of Kentucky, and who may be served with Summons via the Kentucky Secretary

of State as its Statutory Agent for service of process in this Commonwealth pursuant to K.RS

454.210, directed to the Defendant's principal address and registered address in Tennessee:



                                                3
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 4 of 20 - Page ID#: 8




              U.S. Xpress Enterprises, Inc.
              Attn: Lisa Pate
              4080 Jenkins Road
              Chattanooga, Tennessee 37421-11 74


       6. The Defendant, U.S. Xpress, Inc. is, on information and belief, a foreign corporation,

organized and existing under the laws ofNevada, authorized to do business in the Commonwealth

of Kentucky, and whose registered agent for process in this Commonwealth is:

              U.S. Xpress, Inc.
              c/o Corporation Service Company, registered agent
              421 W. Main Street,
              Frankfort, Kentucky 40601


      •7. The Defendant, Dollar General Corporation is, on information and belief, a Tennyssee

corporation, authorized to do business in the Commonwealth of Kentucky, and whose regis~ered

agent for process in this Commonwealth is:

              Dollar General Corporation
              c/o Corporation Service Company, registered agent
              421 W. Main Street,
              Frankfort, Kentucky 40601


       8. The Defendant, is Dollar General Partners is, on information and belief, a Kentucky

general partnership, who may be served with summons upon any partner pursuant to CR 4.04(4);

summons herein may be directed to one of its partners, DG Strategic VI, LLC, which has a

registered agent for process in this Commonwealth, as shown below:

              Dollar General Partners
              Attn: DG Strategic VI, LLC, Partner
              c/o Corporation Service Company, registered agent
              421 West Main Street
              Frankfort, Kentucky 40601




                                               4
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 5 of 20 - Page ID#: 9




       9. On or about December 14, 2016 at or near the intersection of US Hwy 119 and US

Hwy 25E, in or near Pineville, Bell County, Kentucky the Defendant, Johnson, while in the course

and scope of his employment with one or more of the Defendants, Daimler Trust, U.S. Xpress

Leasing, Inc., U.S. Xpress Enterprises, Inc., U.S. Xpress, Inc., Dollar General Corporation and

Dollar General Partners, operated a· motor vehicle in such a careless and negligent·manner as to

cause it to collide with the Plaintiff, Charlie L. Gregory.



        10. At all relevant times, the Defendant, Johnson was employed by and acting within the

course and scope of his employment with one or more of the Defendants, Daimler Trust, U.S.

Express Leasing, Inc., U.S. Xpress Enterprises, Inc., U.S. Xpress, Inc., Dollar General Corpor;:ttion
                                                                                               I
and Dollar General Partners, thereby causing one or more of the Defendants, Daimler Trust, U.S.

Express Leasing, Inc., U.S. X press Enterprises, Inc., U.S. Xpress, Inc., Dollar General Corporation

and Dollar General Partners to be either directly or vicariously liable for the injuries sustaiJd by

the Plaintiff due to the negligence of their servant or employee, the Defendant Johnson..      I

        11. The vehicle that Defendant Johnson was operating at the time ofthe collision above-

referenced was a commercial tractor-trailer truck owned or legally controlled by and registered in

the name of one or more of the Defendants Daimler Trust, U.S. Express Leasing, Inc., U.S. Xpress

Enterprises, Inc., U.S. Xpress, Inc., Dollar General Corporation and Dollar General Partners,

thereby making such defendant legally responsible for the injuries sustained by the Plaintiff as

described herein.




                                                  5
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 6 of 20 - Page ID#: 10




          12. As a result of the above described negligence and conduct ofthe Defendants, Johnson,

and the Defendants, Daimler Trust, U.S. Express Leasing, Inc., U.S. Xpress Enterprises, Inc., U.S.

Xpress, Inc., Dollar General Corporation and Dollar General Partners, the Plaintiff, Charlie L.

Gregory, was injured in, on and about his body, both temporarily and permanently; incurred

medical expenses and will continue to do so in the future; lost time from his work and had his

 power to labor and earn money permanently impaired, both past and future; was caused to suffer

 great pain, both mental and physical, past and future, all to his detriment and damage, and all in

 amounts which exceed the jurisdictional minimum of this court.

          WHEREFORE, Plaintiff Charlie L. Gregory demands:

           1. Judgment against the Defendants, Daimler Trust, U.S. Express Leasing, Inc., U.S.
                                                                                             I
Xpress Enterprises, Inc., U.S. Xpress, Inc., Dollar General Corporation and Dollar Geheral

Partners, and Edwin D. Johnson, jointly and severally, in an amount which will fairlJ and

reasonably compensate the Plaintiff for the damages incurred as described herein;

          2. Trial by jury;

          3. His costs expended herein;

          4. Any and all other relief to which he may appear to be entitled.


                                                       Respectfully submitted,

                                                       NAGLE LAW OFFICES
                                                       P.O. Box 248
                                                       Middlesboro, Kentucky 40965
                                                       PH: (606) 248-2144
                                                       FAX: (606) 248-2774




pleadings\dec2018\charley.gregory.complaint

                                                  6
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 7 of 20 - Page ID#: 11


                  COLBY SLUSHER
                  BELL CoUNTY CmcuJT CoURT CLERK




                                                           II I I I I
                  BELL CmcurT & DrsTmc·r CouRTS
                  FARMER HELTON JUDICJAL CENTER
                  101 WEST PARK AVENUE, P.O. Box 30'
                  P!Ni!:VILLE, KEN1'UCKY 40977-0307

Cl' IS;CI-00425                                          7016 0910 0001 8057 7345
644307



                                                   U.S. XPRESS, INC.,
                                                   C/0 CORPORATION SERVICE COMPANY.
                                                   421 W. MAIN STREET
                                                   FRANKFORT KY 40601




                                                  40S.Qi$1Si·S   c·oos ·   ·1 'I'I'I'·'J"IIIftol ''''·IJ.JJ 'IJ~IJI ilr! tJIIHilfJI.IJI I"'I''JU tl II I
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 8 of 20 - Page ID#: 12




                                COMMONWEALTH OF KENTUCKY
                                    44TH JUDICIAL CIRCUIT
                                     BELL CIRCUIT COURT
                                  CIVIL ACTION NO. 18-CI-425

CHARLIE L. GREGORY                                                                   PLAINTIFF

V.                       STIPULATION OF VOLUNTARY DISMISSAL

 EDWIN D. JOHNSON;
 AND
 DAIMLER TRUST
 AND
 U.S. XPRESS LEASING, INC.
 AND
 U.S. XPRESS ENTERPRISES, INC.
 AND
 U.S. XPRESS, INC.
 AND
 DOLLAR GENERAL CORPORATION
 AND
 DOLLAR GENERAL PARTNERS                                                          DEFENDANTS

                                               *** *** ***
           Plaintiff Charlie L. Gregory, by counsel, pursuant to CR 41.01 of the Kentucky Rules of

  Civil Procedure, and prior to any service of an Answer, hereby voluntarily agrees to dismiss

  without prejudice claims in this action against Daimler Trust, U.S. Xpress Leasing, Inc., U.S.

  Xpress Enterprises, Inc., Dollar General Corporation and Dollar General Partners.           U.S.

  Xpress, Inc. has stipulated to Plaintiff that the Defendants being dismissed have never

  employed Edwin Johnson, the driver of the tractor, and are not commercial motor carriers and,

  therefore, do not have authority to operate said tractor involved in the accident. At the time of

  the Accident at issue in this case, the tractor-trailer involved in the accident was being

     operated by U.S. Xpress, Inc., and was being driven by Edwin D. Johnson, an employee of

     U.S. Xpress, Inc. The action will remain pending against Defendants Edwin D. Johnson and

     U.S. Xpress, Inc. as the proper defendants in said suit.
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 9 of 20 - Page ID#: 13




        This is a voluntary dismissal without prejudice by Plaintiff of Defendants Daimler

  Trust, U.S. Xpress Leasing, Inc., U.S. Xpress Enterprises, Inc., Dollar General Corporation

  and Dollar General Partners based upon stipulation provided by U.S. Xpress, Inc. in order that

  the proper parties may remain before this Court.


 HAVE SEEN AND AGREE TO on this 9th day of January, 2019:


s/Tracey Clemmons Smith
Tracey Clemmons Smith (BarNo. 89678)
Gwin Steinmetz & Baird, PLLC
401 West Main Street, Suite 1000
Louisville, KY 40202
Counsel for Edwin D. Johnson and US. Xpress, Inc.


s/Jennifer F. Nagle
Jennifer F. Nagle
Nagle Law Offices
P.O. Box 248
Middlesboro, KY 40965
Counsel for Plaintiff




                                                2
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 10 of 20 - Page ID#: 14




                             COMMONWEALTH OF KENTUCKY
                                  44TH JUDICIAL CIRCUIT
                                   BELL CIRCUIT COURT
                                CIVIL ACTION NO. 18-CI-425
                              --ELECTRONICALLY FILED--

 CHARLIE L. GREGORY                                                                   PLAINTIFF

 v.      DEFENDANTS' U.S. XPRESS INC. AND EDWIN JOHNSON'S ANSWER
                        TO PLAINTIFF'S COMPLAINT

 EDWIN D. JOHNSON, et al.                                                         DEFENDANTS

                                     *****       *****   *****
        Defendants U.S. Xpress, Inc. and Edwin D. Johnson, ("Defendants") for their Answer to

 Plaintiffs Complaint states as follows:

                                           FIRST DEFENSE

        1.      Each allegation in the Complaint not specifically admitted to be true is denied.

                                       SECOND DEFENSE

        2.      Defendants are without personal knowledge to admit or deny the allegations in

 Paragraph 1 ofthe Complaint concerning the residency of Plaintiff. The Uniform Traffic Report

 indicates that he was a resident of Kentucky.

        3.      The allegations in Paragraph 2 and 6 of the Complaint contain either conclusions

 of law relating to service and/or service of process for which these Defendants are not required to

 respond or answer. In further response to the allegations in Paragraph 2 and 6 of the Complaint

 Defendants admit that Edwin D. Johnson is a non-resident of the Commonwealth of Kentucky and

 that Defendant U.S. Xpress, Inc. is authorized to do business in the Commonwealth of Kentucky

 and is incorporated in Nevada.

        4.      The allegations in Paragraphs 3, 4, 5, 7, and 8 are not directed towards Defendants

 and these other named defendants have been voluntarily dismissed from the suit by Plaintiffs


                                                   1
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 11 of 20 - Page ID#: 15




 counsel pursuant to a stipulation filed prior to any party answering under CR 41.01, and therefore,

 no response is necessary.

           5.   Defendants admit only the allegations in Paragraph 9 of the Complaint that Edwin

 D. Johnson was acting within his course and scope of his employment with U.S. Xpress, Inc. on

 or about December 14, 2016. All remaining allegations in Paragraph 9 of the Complaint are

 denied.

           6.    Defendants admit only the allegations in Paragraph 10 of the Complaint that

 Defendant Johnson was employed by and acting within his course and scope of his employment

 with U.S. Xpress, Inc. Defendants state the remaining allegations are conclusions of law to which

 no response is needed. If a response is necessary, Defendant admits that only U.S. Xpress, Inc. is

 the proper employer. The remaining allegations in Paragraph 10 ofthe Complaint are denied.

           7.    Defendants state in reference to the allegations in Paragraph 11 of the Complaint

 that at the time of the accident at issue in this case, the tractor-trailer involved in the accident was

 being operated under the placard and interstate motor carrier operating authority of U.S. X press,

 Inc. issued by the United States Department of Transportation, Federal Motor Carrier Safety

 Administration, and was being driven by Defendant Johnson, an employee of U.S. Xpress, Inc.,

 and therefore, U.S. Xpress, Inc. and Johnson are the only remaining Defendants to said action.

 All remaining allegations in Paragraph 11 of the Complaint are hereby denied.


                                          THIRD DEFENSE

           8.    Plaintiffs claims are barred, in whole or in part, on the grounds that Kentucky's

 Motor Vehicle Reparations Act, KRS § 304.39-010 et seq., is Plaintiffs exclusive remedy for the

 injuries and damage claimed, and Defendants assert each and every defense available thereunder.




                                                    2
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 12 of 20 - Page ID#: 16




                                       FOURTH DEFENSE

        9.      Pending discovery, Plaintiffs claims may be barred, in whole or in part, by his own

 comparative fault and/or his own failure to mitigate his alleged damages.

                                        FIFTH DEFENSE

        10.     Pending discovery, Plaintiffs claims may be barred, in whole or in part, by the fault

 of other parties or persons for whom Defendants are not responsible.


                                       SIXTH DEFENSE

        11.     Pending discovery, claims and damages asserted by Plaintiff may have been caused,

 in whole or in part, by causes other than the incident cited in the Complaint.


                                       SEVENTH DEFENSE

        12.     All defenses, terms, provisions, conditions, and limitations contained in Kentucky's

 Motor Vehicle Reparations Act are hereby adopted, incorporated, and pled by reference herein.

                                       EIGHTH DEFENSE

        13.     Pending discovery regarding the accident, Defendant states that Plaintiffs claims

 may be barred by Statute of Limitations.

                                       NINTH DEFENSE

         14.    Defendants reserve the right to assert any defense set forth in CR 8.03 as is

 supported by evidence.

                                        TENTH DEFENSE

         15.    Defendants reserve the right to amend its Answer and to assert other claims and

 defenses as the proof develops including appropriate cross-claims, third-party complaints, and

 other pleadings.



                                                  3
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 13 of 20 - Page ID#: 17




               WHEREFORE, Defendant Edwin Johnson and U.S. Xpress, Inc., respectfully

 demands:

        1.      Dismissal ofPlaintiffs Complaint with prejudice;

        2.      Recovery of its costs and attorney's fees (if applicable) incurred in defense of this

 action; and

        3.      Any and all other relief to which Defendants are entitled.

                                               Respectfully submitted,


                                               s/Tracey Clemmons Smith
                                               Tracey Clemmons Smith (Bar No. 89678)
                                               GWIN STEINMETZ & BAIRD, PLLC
                                               401 West Main Street
                                               Suite 1000
                                               Louisville, KY 40202
                                               (502) 618-5716
                                               tcsmith@gsb legal.com
                                               Counsel for Defendants, US. Xpress, Inc. and Edwin
                                               D. Johnson



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served electronically, by
 U.S. Mail, and/or served via the AOC's electronic filing system on this 9th day of January, 2019
 upon:

 Jennifer F. Nagle
 Nagle Law Offices
 P.O. Box 248
 Middlesboro, KY 40965
 J ennifernagl e7 @gmail.corn
 Counsel for Plaintiff



                                               s/Tracey Clemmons Smith




                                                  4
          Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 14 of 20 - Page ID#: 18




 esc                                                                                                                    TMM I ALL
                                                                                                     Transmittal Number: 19123683
Notice of Service of Process                                                                            Date Processed: 12/20/2018


Primary Contact:            Leigh Anne Battersby
                            USXPRESS Enterprises
                            4080 Jenkins Rd
                            Chattanooga, TN 37421-1174

Electronic copy provided to:                   Joni Martin
                                               Susan Bailey-Mullinax

Entity:                                       U.S. Xpress, Inc.
                                              Entity ID Number 3372665
Entity Served:                                U.S. Xpress, Inc
Title of Action:                              Charlie L. Gregory vs. Edwin D. Johnson
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Bell County Circuit Court, KY
Case/Reference No:                            18-CI-425
Jurisdiction Served:                          Kentucky
Date Served on CSC:                           12/19/2018
Answer or Appearance Due:                     20 Days
Originally Served On:                         esc
How Served:                                   Certified Mail
Sender Information:                           Jennifer F. Nagle
                                              606-248-2144

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 1 sop@cscglobal.com
  Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 15 of 20 - Page ID#: 19



 AOC~1 05               Doc. Code: Cl
 Rev. 1~07
 Page 1 of 1                                                                                              Court    [7l    Circuit   0   District
 Commonwealth of Kentucky
 Court of Justice www.courts.ky.gov                                                                       County   Bell
 CR 4.02; CR Official Form 1                                                   CIVIL SUMMONS


                                                                                                                                PLAINTIFF


      CHARLIE                                                        L.                  GREGORY




vs.
                                                                                                                                DEFENDANT
      U.S. XPRESS, INC.




                                                                    Kentucky



Service of Process Agent for Defendant:


c/o Corporation Service Company, registered agent
421 W. Main Street
Frankfort                                                                                          Kentucky                 40601

THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief against you are shown on the document
delivered to you with this Summons.

Date:    ----'D:;;...e.;;....:::.c""'e=m=bc..::e=r=--1;...;3~-· 2..QJJL
                                                                                   By:




                                                                               Proof of Service
      This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

      this _ _ day of ________ , 2____.

                                                                                         Servedby: ----------------------------
                                                                                         ---------------~Title
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 16 of 20 - Page ID#: 20




                              COMMONWEALTH OF KENTUCKY
                                    44TH JUDICIAL CIRCUIT
                                     BELL CIRCUIT COURT
                                  CIVIL ACTION NO. 18-CI-425
                                --ELECTRONICALLY FILED--

 CHARLIE L. GREGORY                                                                   PLAINTIFF

 V.            DEFENDANTS' U.S. XPRESS INC. AND EDWIN JOHNSON'S
                              AMENDED ANSWER
                         TO PLAINTIFF'S COMPLAINT

 EDWIN D. JOHNSON, et al.                                                         DEFENDANTS

                                      *****      *****   *****
        Defendants U.S. Xpress, Inc. and Edwin D. Johnson, ("Defendants") for their Answer to

 Plaintiff's Complaint states as follows:

                                            FIRST DEFENSE

         1.     Each allegation in the Complaint not specifically admitted to be true is denied.

                                       SECOND DEFENSE

         2.     Defendants are without personal knowledge to admit or deny the allegations in

 Paragraph 1 of the Complaint concerning the residency of Plaintiff. The Uniform Traffic Report

 indicates that he was a resident of Kentucky.

         3.     The allegations in Paragraph 2 and 6 of the Complaint contain either conclusions

 of law relating to service and/or service of process for which these Defendants are not required to

 respond or answer. In further response to the allegations in Paragraph 2 and 6 of the Complaint

 Defendants admit that Edwin D. Johnson is a non-resident ofthe Commonwealth of Kentucky and

 that Defendant U.S. Xpress, Inc. is authorized to do business in the Commonwealth of Kentucky

 and is incorporated in Nevada.




                                                   1
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 17 of 20 - Page ID#: 21




           4.   The allegations in Paragraphs 3, 4, 5, 7, and 8 are not directed towards Defendants

 and these other named defendants have been voluntarily dismissed from the suit by Plaintiff's

 counsel pursuant to a stipulation filed prior to any party answering under CR 41.01, and therefore,

 no response is necessary.

           5.    Defendants admit only the allegations in Paragraph 9 of the Complaint that Edwin

 D. Johnson was acting within his course and scope of his employment with U.S. Xpress, Inc. on

 or about December 14, 2016. All remaining allegations in Paragraph 9 of the Complaint are

 denied.

           6.    Defendants admit only the allegations in Paragraph 10 of the Complaint that

 Defendant Johnson was employed by and acting within his course and scope of his employment

 with U.S. Xpress, Inc. Defendants state the remaining allegations are conclusions of law to which

 no response is needed. If a response is necessary, Defendant admits that only U.S. Xpress, Inc. is

 the proper employer. The remaining allegations in Paragraph 10 ofthe Complaint are denied.

           7.    Defendants state in reference to the allegations in Paragraph 11 of the Complaint

 that at the time of the accident at issue in this case, the tractor-trailer involved in the accident was

 being operated under the placard and interstate motor carrier operating authority of U.S. Xpress,

 Inc. issued by the United States Department of Transportation, Federal Motor Carrier Safety

 Administration, and was being driven by Defendant Johnson, an employee of U.S. Xpress, Inc.,

 and therefore, U.S. Xpress, Inc. and Johnson are the only remaining Defendants to said action.

 All remaining allegations in Paragraph 11 of the Complaint are hereby denied.

           8.    Defendants deny the allegations contained in Paragraph 12 of the Complaint.




                                                    2
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 18 of 20 - Page ID#: 22




                                        THIRD DEFENSE

        9.      Plaintiffs claims are barred, in whole or in part, on the grounds that Kentucky's

 Motor Vehicle Reparations Act, KRS § 304.39-010 et seq., is Plaintiffs exclusive remedy for the

 injuries and damage claimed, and Defendants assert each and every defense available thereunder.


                                       FOURTH DEFENSE

        10.     Pending discovery, Plaintiffs claims may be barred, in whole or in part, by his own

 comparative fault and/or his own failure to mitigate his alleged damages.

                                        FIFTH DEFENSE

         11.    Pending discovery, Plaintiffs claims may be barred, in whole or in part, by the fault

 of other parties or persons for whom Defendants are not responsible.


                                       SIXTH DEFENSE

        12.     Pending discovery, claims and damages asserted by Plaintiff may have been caused,

 in whole or in part, by causes other than the incident cited in the Complaint.


                                       SEVENTH DEFENSE

        13.     All defenses, terms, provisions, conditions, and limitations contained in Kentucky's

 Motor Vehicle Reparations Act are hereby adopted, incorporated, and pled by reference herein.

                                       EIGHTH DEFENSE

        14.     Pending discovery regarding the accident, Defendant states that Plaintiffs claims

 may be barred by Statute of Limitations.

                                       NINTH DEFENSE

        15.     Defendants reserve the right to assert any defense set forth in CR 8.03 as is

 supported by evidence.


                                                  3
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 19 of 20 - Page ID#: 23




                                       TENTH DEFENSE

        16.     Defendants reserve the right to amend its Answer and to assert other claims and

 defenses as the proof develops including appropriate cross-claims, third-party complaints, and

 other pleadings.

                WHEREFORE, Defendant Edwin Johnson and U.S. Xpress, Inc., respectfully

 demands:

        1.      Dismissal of Plaintiff's Complaint with prejudice;

        2.      Recovery of its costs and attorney's fees (if applicable) incurred in defense of this

 action; and

        3.      Any and all other relief to which Defendants are entitled.

                                              Respectfully submitted,


                                              s/Tracey Clemmons Smith
                                              Tracey Clemmons Smith (Bar No. 89678)
                                              GWIN STEINMETZ & BAIRD, PLLC
                                              401 West Main Street
                                              Suite 1000
                                              Louisville, KY 40202
                                              (502) 618-5716
                                              tcsmith@gsblegal.com
                                              Counsel for Defendants, US. Xpress, Inc. and Edwin
                                              D. Johnson




                                                  4
Case: 6:19-cv-00017-CHB Doc #: 1-2 Filed: 01/18/19 Page: 20 of 20 - Page ID#: 24




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served electronically, by
 U.S. Mail, and/or served via the AOC's electronic filing system on this 18th day of January, 2019
 upon:

 Jennifer F. Nagle
 Nagle Law Offices
 P.O. Box 248
 Middlesboro, KY 40965
 J ennifernagle7 @gmail.com
 Counsel for Plaintiff



                                              s/Tracey Clemmons Smith




                                                 5
